                    Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 1 of 13
           ,,
     ,.
Pro Se 2 (Rev 12/16) Complaint and Request for lnJunct1on


                                                                                                               ,,...
                                           UNITED STATES DISTRICT COUR
                                                                        for the
                                                                                                                  ~.~©~0\#~~
                                                            Eastern District of Pennsylvania
                                                                                                                            FPi 1 5        2019
                                                                 Philadelphia Division                                                                   L;;;;J




 'SOBLE DREW ALI a Jura] Religious Society,                                       Case ~o.        5: l 8-cv-5655
:vtOORISH SCIE'SCE TEMPLE OF AMERICA(a                                                            (to be filled m by the Clerk's Office)
corporate BODY POLITIC) SHEIK C. BARNES
BEY, Disciple in trust Ibn Sheik Barnes Bey,
                                                                         )
CyhienRa ,Head of an Asiatic State of North America,
An Executive Ruler, Representative of the Moorish                        )
Divine and National :vtovement, Successors and                           )
Heirs.                                                                   )
                             Plamtiff(s)
                                                                         )
                                                                         )
                                 -v-                                     )        Jury Trial:   (check one)    ~ Yes        D    ~o
                                                                         )
                                                                         )
                                                                         )
                                                                         )
Sponugle, Mary Mongiovi OBA MARY :vtONGIOVI
in her official capacity as District Justice 02-01-03
Shivers, Mark OBA MARK SHIVERS in his official
                                                                         )
                                                                         )
                                                                                                FILED
capacity as :vtanheim Township Police Officer                            )                      FEB 15 2019
See Additional page for remaining Defendants                             )
                                                                                         By_KATE BARKMAN, Clerk
                            Defendant(s)
                                                                                            ---Dep. Cler,,




                                       COMPLAINT AND REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
          needed.
                               Name                                 Noble Drew Ali Disciple in Trust Skeik C.Barnes Bey Exe. Ruler
                              Street Address                        932 East 79th Street/ WA P.O Box 8606 Lancaster Pennsylvania
                              City and County                       Chicago , Cook County
                              State and Zip Code                    Illinois 60619
                              Telephone Number                      717 615 0942


                                                                                                                                           Page I of 9
                    Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 2 of 13
            •'

   \
Pro Se 2 (Rev 12/16) Complamt and Request for In1unct10n


                               E-mail Address                     Mstoa 16.pa.gov~gmail.com


          B.        The Defendant(s)

                  Provide the information below for each <lef.endant named in the complaint, whether the defendant is an
          individual, a government agency, an organization, or a corporation. For an individual defendant,
          include the person's job or title (if known). Attach additional pages if needed.
                    Defendant ~o. 1

                               Name                               Sponugle, Mary Mongiovi DBA MARY MONGIOVI in her
                               Job or Title    hf known)           official capacity as District Justice 02-0 l-03
                               Street Address                     1351 Elm Avenue
                               City and County                    Lancaster County
                               State and Zip Code                 Pennsylvania 17603
                               Telephone Number                   717 299 7898
                               E-mail Address       (1/ known)    ~IA


                    Defendant :'Jo. 2
                               Name                               Shivers, Mark DBA MARK SHIVERS in his
                               Job or Title   (1f knol1,n)        Official capacity as Manheim Township Police Officer
                               Street Address                     1825 Municipal Drive
                               City and County                    Lancaster County
                               State and Zip Code                 Pennsylvania
                               Telephone Number                   17601
                               E-mail Address (1/ known)          rudzinskit@manheimtownshippolice.org.


                    Defendant No. 3
                              Name                                Knisely, Howard F OBA HOW ARD F. KNISELY in his offical
                              Job or Title    (1f known;          capacity as Busines Administrator of Tribunal Common Pleas.
                              Street Address                      50 N Duke Street
                              City and County                     Lancaster County
                              State and Zip Code                  Pennsylvania 17608
                              Telephone ~umber                    717 299 8041
                              E-mail Address       (if knol!,n;   l.ancasterpaclerkofcourts.com


                    Defendant ~o. 4
                              Name                                Stedman W. Craig, DBA CRAIG W. STEDMAN in his official
                              Job or Title (tf known)             Capacity as District Attorney Lancaster County
                              Street Address                      50 N Duke Street
                              City and County                     Lancaster County



                                                                                                                         Page 2 of 9
                   Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 3 of 13
           .,

Pro Se 2 (Rev 12/16) Complaint and Request for In1unct10c


                                State and Zip Code                   Pennsylvania 17608-3480-
                                Telephone Number                     717 299 8100
                                E-mail Address       (zf known)      NIA


II.       Basis for Jurisdiction

         Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
         heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
         parties. lJnder 28 U .S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties   is
a federal question case. Under 28 U .S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a         diversity of citizenship
case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?               (check all that apply)

                 ~ Federal question                                  D      Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction ls a Federal Question

                   List the specific federal statutes, federal treaties, and/or provisions of the Cnited States Constitution that
          are at issue in this case.
                      United States Constitution Amemdment 1, United States Constitution Article VI Section 1 Clause 2
                      ,Compact Agreement :"lioble Drew Ali Free National Divine Constitution and By Laws Article I, Article
                      VI - VII Treaty of Peace and Friendship Articles 20-21, 1776 Free Nation! Constitution Pennsylvania
                      42 C .S.C Statute 1983, 18 U .S.C Satute 242, 18 U .S.C Part I -Crimes, Chapter 4 7 and section 1001, 18
                      U.S.C Statute 1604 Federal Rule for Civil Procedure 60(b)-60(b)(6)
          B.         If the Basis for Jurisdiction ls Diversity of Citizenship

                     I.        The Plaintiff(s)

                               a.         If the plaintiff is an individual
                                          The plaintiff,    (name;   ,,                                      , is a citizen of the
                                          State of (name1


                               b.         If the plaintiff is a corporation
                                          The plaintiff,    (name)                                           • is incorporated
                                          under the laws of the State of (name1
                                          and has its principal place of business in the State of (name)




                                                                                                                        Page 3 of 9
                   Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 4 of 13

Pro Se 2 (Rev 12/16) Complamt and Request for lnJunct10n



                            (Jj more than one plaintiff is named in the complaint, attach an additional page providing the
                    same information for each additional plaintiff)

                    2.         The Defendant(s)

                               a.        If the defendant is an individual
                                         The defendant, (name)                                              , is a citizen of
                                         the State of (nameJ                                              Or is a citizen of
                                          (jore1gn nat10n)


                               b.        If the defendant is a corporation
                                         The defendant, (name)                                          , is incorporated under
                                         the laws of the State of (name)                                          , and has its
                                         principal place of business in the State of (name/
                                         Or is incorporated under the laws of (forez~n nat10n)
                                         and has its principal place of business in (name)

                            (If more than one defendant is named in the complaint, attach an additional page providing the
                    same information for each additional defendant.)




                    3.         The Amount in Controversy

                            The amount in controversy--the amount the plaintiff claims the defendant owes or the amount at
                    stake-is more than $75,000, not counting interest and costs of court, because r~platnJ:
                                The Claimant is seeking 250,000 in their official and individual capacity for each current and
                                future defendants. All of those who are a party to the abrogation and usurpation of Undersigned
                                inalienable rights that are secured by the American Constitution one of the greatest documents
                                ever made.




III.     Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts showing
that each plaintiff is entitled to the injunction or other relief sought. State how each defendant was involved and what each
defendant did that caused the plaintiff harm or violated the plaintiffs rights, including the dates and places of that
involvement or conduct. If more than one claim is asserted, number each claim and write a short and plain statement of each
claim in a separate paragraph. Attach additional pages if needed.

A.       Where did the events giving rise to your claim(s) occur?




                                                                                                                       Page 4 of 9
        Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 5 of 13


Response to Notice to l.:se Magistrate Judge in complaint
Noble Drew Ali disciple in trust, heirs and successors do not agree to or promote the use of a none article III
Magistrate Judge to preside over any aspect of our complaint, we are well aware that both parties must agree to the
use of a Magistrate Judge and we do not.

The Claims in this complaint and request for injunction are based on the deprivation of right and deprivation of
rights under color of Jaw, our claim are also based on freedom of religion and evoke the religious freedom
restoration act which protects the free exercise of religion.

     I) Local Municipality agencies styled as Lancaster County of Pennsylvania etc. and all municipalities styled
         as such content throughout the free national governments throughout the continental united States, have in
         the past and continue on numerous occasions to; deny and abrogate the Moorish Americans American
         Moslems heirs and successors, True American Citizens, our inalienable rights that
guarantees and secures life liberty and the pursuit of happiness by the American Constitution. A secured right is not
a privilege that is secured by a fee, thus abrogates one of the greatest documents ever written by our forefathers the
1774 Constitution; which is still being enforced and later adopted in by virtue of Article VI, the protections of due
process and equal protection secured in the 5th Amendment and the privilege and immunities clause guaranteed in
Article IV and V which secures private American Citizens, life liberty and the pursuit of happiness.

As Moorish American Moslems heirs and successors we have: our own free national government, bearing our own
free national constitution, our own flag, customs, Free National ~ame and Principles. We are an Islamic body
politic underthe Holy and Divine Jaws of the Holy city of Mecca.(See Attachment A House joint resolution 0689
and House Resolution 75) we were incorporated under R.C.A 805ILCS An Act of Corporation. See Attachment (B
110/46e) we have recorded our appointment letters as SHEIKS disciples in trust, and established religious societies
throughout the continental Cnited States of Asiatics in ~orth west Asia that extend the Jurisdiction of the Grand
Major Temple No. I to each perspective County and recorded in the Recorder of Deeds in that County per R.C.A
805 ILCS, yet the local authorities still seek authority of a Religious Society that consist of the Aboriginal
inhabitant of the Continental ~orth America. The Moorish Science Temple of America is a Lawful Religious
Incorporated Organization that ~oble Drew Ali the Moorish Prince, issues Charters to Religious Society
Subordinate Temples are guaranteed Religious protection by the 1st Amendment of the Constitution and the
continual deprivations our rights by preferring their law over our Jaw. By impeding our movement, usufructing our
properties, compulsion of contracts by threat and coerce measure of threating to confiscate private property that is
secured in a Private irrevocable Trust.

The Moorish Science Temple of America, Moorish Science Temple are Law Abiders we derive our Power and
Authority from the Great Koran of Mohammad we have our own Sharia Law for it is the divine inspired word of
Allah, Governed by the Koran of Mohammed and The Holy Koran of the Moorish Science Temple of America the
Grand Advisor and Moderator The Great Koran of Mohammed, divinely prepared by Prophet ;\oble Drew Ali The
Moorish Prince. Our charge is to propagate the faith and extend the learning of the Great Ali in America. The
Moorish Science Temple of America through the Moorish Divine Movement of North West Asia is a Federally and
Internationally recognized as Sovereign (Allah hath instituted laws for the government of the world; He hath
wonderfully varied them in all beings; and each by his nature conformity to His will) theocratic government of
aboriginals Moorish inhabitants of this land that is composed of ~orth West Asia of Asiatic States throughout
North South and Central Asia and the adjoin islands.

We as Moorish Americans Moslems heirs, successors, descendants of the inhabitants of North west Asia; gave birth
to all nationalities and creeds of men, but do not wish to amalgamate or marry into the families of the pale skin
nations of Europe, neither serve the gods of their religion. Because our forefathers are the true and divine founder of
the first religious creed for the redemption and the salvation of mankind on earth. Therefore we are returning the
Church and Christianity back to the European ~ations, as it was prepared by their forefathers for their salvation.
While we, the Moorish Americans Moslems, are returning to Islam (Sura 5 ayatt 3 and 4 One this day have l
perfected your religion for you and have chosen Islam to be your religion), which was founded by our forefathers
for our earthly and divine salvation.



                                                                                                          Page 5 of 9
                   Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 6 of 13

Pro Se 2 (Rev 12116) Complamt and Request for InJunct1on


          So in short we the :\1oorish Americans are practicing our religion that is the Divine Law of Allah and encompasses
          the Supreme law of the land The American Constitution and Treaties.




                                                                                                                Page 6 of 9
                Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 7 of 13


B.      What date and approximate time did the events giving rise to your claim(s) occur?

      1988 to Present events

C.      What are the facts underlying your claim(s)? (For example: What happened to you? Who did what? Was anyone
else involved? Who else saw what happened?)

The defendants have violated our inalienable rights by compulsion of spurious demands of drivers license, passports, wage
garnishments, liens on property and many other statutes and codes that have led to the loss ofherediments corpal and
incorporeal employment, which has affected revenue for the families and and are still causing injuries that have put some
into homeless situations, incarceration from warrants that have been signed by non-judges (corum non-judice), divorce,
time away from our Moorish American Asiatic children and some Moorish American Asiatic children have been separated
from their Moorish American Asiatic mothers and Moorish American Asiatic fathers and sometimes the whole Moorish
American Asiatic family. These spurious actions were and are currently being violated by the Christian Union Society Free
National Governments and County agencies operating outside the framework of the American Constitution Which Each
Cnion Free National Government has sworn to uphold. These Fictitious organizations are not operating in the best interest
for the Moorish American Moslems heirs and successors the :'Jatural Inhabitants of this land here in Northwest Asia who
are imposing and evoking pretensions of evoking in North west Asia, their own laws of origin to determine here in
Northwest Asia, their civil status, as a contractual capacity, to except this possibility amounts to creating a state within a
state, and to placing ourselves the Moorish American Moslems almost under the copulation regime, which Europe imposed
for centuries on the nations of Asia corporations acting out as real lawmakers and enforcers, forced for centuries on the
nations of Asia corporations acting out as real lawmakers and enforcers, forced upon each and every plaintiff that they had
no Constitutional rights in the Cnion Free l',;ational Governments courts, And presumed that their Free National
Government Supremes Over the Free National Government of the Cnited States of Asiatic in Northwest Asia which is not
the truth. Without the descent flag( the red flag with the five pointed star in the Center, that represents the five highest
principles known by man Love Truth Peace Freedom and Justice) there is no divine title of government in which we live
here on these shores of ~orth west Asia. Our Flag gave birth the American Flag the Blue canopy and white solar stars, red
stripes that represents the 7 Moorish Families the white Stripes that represent the 6 European Families. Morocco was the
first to recognize the 13 colonies as a Nation, and we forged a treaty with the Cnited States, treaty of Peace and Friendship
in 1787, Articles 20 and 21 continually are abrogated. We are instructed by our Prophet ~able Drew Ali the Moorish Prince
, that the title that we give to our ruler in Moroccan Empire is Sultan

IV.     Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you sustained, are
sustaining, or will sustain as a result of the events described above, or why such compensation could not be measured.

The lower courts erred when they failed to entertain jurisdiction when jurisdiction was raised. And persistently deprive the
Moorish Americans of their inalienable rights under deprivation of rights and color of law, abrogation of the American
Constitution, abrogation of the Peace and Friendship Treaty Articles 20 and 21 ( Vessels of the Moroccan Empire Noble
Drew Ali the Moorish Prince, Heirs and Successors), Violation of Heads of state Vienna Conference . The lower courts
infringed upon the Moorish Americans Moslems heirs and successors I amendment of religion. They infringed upon
international law in which they have no standing. We as the Islamic Cnion Society Moors of America heirs and successors,
have our own Free National government Divine Constitution and bylaws our rules and regulations that derive from the
inspired word of Allah the great Koran and Mohammad. The founding fathers never mentioned one's ability to travel from
one place to the next because the right is so fundamental that it need not be mentioned. How does one put a license and fee
on a divine right that their creator endowed them with, this not only abrogates the Constitution but it also abrogated Allah
divine Law which all things are governed by in all aspects of life. If a citizen is conscious of the brotherhood of life, that all
living things are bound to all living things and when you crush beneath your feet the meanest worm, you shake the throne of
Allah and cause the sword of life to tremble in its sheath. We as True Moorish Americans Moslems exercises due care in all
things. The son can no longer blind the father when the father returns to the science of light. Because he lives his life
according to the five highest principles known to man which is love truth peace and freedom and when these four principles
are violated then justice must take its course



                                                                                                                     Page 7 of 9
                   Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 8 of 13

Pro Se 2 (Rev 12/16) Complamt and Request for lnJunct10n


V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages

The Plaintiff is asking for damages from all those who are involved in the process of abrogated ones rights as Private True
American citizens. To deprive a flesh and breathing being of the Most High whom we call Allah the inalienable rights that
he has bestowed upon us the \1oorish American Moslem that is being a usurpation of divine law, when man dares to
enslave the world, when he knows he can enjoy his tyranny but for a moment, what would he not aim at if he were
immortal. Allah has given us all the choice to choose because there is no compulsory in Islam (Sura 2 Ayat 256) and
however we chose will either be our penalty or our reward. The Holy Koran Teaches the sin lies in the wish and the desire
not in the act Mens Reas. The Deceit we practice every day, and wish for gold, for honor and for fame,just for your selfish
selves Actus Reas, The body of these laws is about human equality, not judging man for what they look like or talk like, the
tinseled coat they present to the world. Allah and master men judge by what Men are and not what they appear to be.
Corpus Delicit The body of the crime.

The lowers courts placed a fraudulent marks on our character by placing our attribute into a data system for all those to see
that the Plaintiffs committed crimes and send correspondence indicating that the plantiffs are on Adult probation,
fraudulent debt collecting practices, converting civic procedures to criminal procedures, etc to be on probation one must of
commit a crime, and to be a crime three elements must be present, where is the mens reas, actus reas and corpus deliciti in a
Pennsylvania Title 75 codes and statutes title IV D Programs, Social Security Insurance Trust Programs, Birth Certificate
ClJSIP Programs etc. The real crimes lie on the ones who have converted an inalienable right that was given to them be
their creator then converting the inalienable right into a privilege and attaching a fee to it. All law is a creature of the
Constitution and is void and null outside the perimeters of it.

Claimants wants all records cleared from the data base of these defective writs of judgment in the lower courts. The
Claimants wants 250,000 from each defendants and future defendants mentioned on this complaint.
Claimants want indefinite injunction and restraining order from all defendants and future defendants
Claimants wants remedy to be extended to all Moorish Americans who are being impeded to travel in their private capacity
to go from one point to another point exercising their inalienable rights of life liberty and the pursuit of happiness and
recognized as a religious freedom if one has good reason, care and concern for others.


V.        Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery~ and (4) the complaint otherwise complies with the
         requirements of Rule 11.

         A.         For Parties Without an Attorney

                  I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
         served. I understand that my failure to keep a current address on file with the Clerk's Office may result
         in the dismissal of my case.


                                                                                                  '
                                                                                                                   Page 8 of 9
Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 9 of 13




Signature of Attorney
Printed Name of Attorney
Bar Number
Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address




                                                                Page 9 of 9
            Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 10 of 13

                   DEFENDANT LIST

        1) SPONACGLE, MARY MONGIOVI, OBA MARY MONGIOVI
 2

 3          SPONAUGLE IN HER OFFICIAL CAP ACITY DISTRICT
 4
            MAGISTRATE 02-02-02 MANHIEM TOWNSHIP LANCASTER
 5
            TOWNSHIP
 6

 7      2) SHIVERS, MARK, OBA MARK SHIVERS IN HIS OFFICIAL
 8
            CAPACITY OF MANHIEM TOWNSHIP POLICE OFFICER
 9
            LANCASTER TOWNSHIP.
10

11      3) KNISELY, HOWARD F.DBA HOWARD F KNISELY IN HIS OFFICIAL
12
            CAPACITY AS BUSINESS ADMINISTRTOR OF TRIBUNIAL
13
            COMMON PLEAS, PE~SYL VANIA, COUNTY OF LA:'.'JCASTER.
14

15      4) STEDMAN W. CRAIG, OBA CRAIG W. STEDMAN IN HIS OFFICIAL
16
            CAPACITY OF DISTRICT ATTORNEY OF LANCASTER COUNTY
17
        5) BLAZIER CAITLIN, OBA CAITLIN BLAZIER IN I IER OFFICIAL
18

19          CAPACITY OF DISTRICT ATTORNEY/ SOLICITOR OF LANCASTER
20
            COUNTY.
21
        6) BLA~l<., OBA BLANK IN OFFICIAL COMPACITY OF COURT
22

23          REPORTER OF LANCASTER COUNTY.
24
        7) MOVELOOK, OBA ~OVELOOK IN OFFICIAL CAPACITY AS CLERK
25
            OF COURTS LANCASTER PENNSYLVANIA
26
     NOTICE OF CONSTITUTIONAL AFFIDAVIT
27   CHALLENGE OF STATE STATlJTE'i 5 1
     NOTICE OF AFFIDAVIT OF INJUNTJON ( 1)
28

29

30
                Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 11 of 13

                     DEFENDANT LIST

          8) MILLERS, DA YID, DBA DA YID MILLER IN HIS OFFICIAL
 2

 3          CAPACITY OF DISTRICT MAGISTRATE 02-01-02 LANCASTER
 4
            COUNTY.
 5
          9) WILSON, MARJ J DBA MARK J WILSON IN HIS OFFICIAL
 6

 7          CAPACITY AS ADDMINISTRA TIVE COLLECTION E~FORCEMENT
 8
            UNIT.
 9
          10)        COLE, BRETT I DBA BRETT I. COLE IN I ITS OFFICIAL
IO

11          CAPACITY AS DEPUTY CHIEF OFFICE OF SUPERVISION.
12
          11)        :\1:ILLER-LANDON, TERI LANDON DEPUTY CHIEF OFFICE OF
13
               SDMINISTRATION SERVICES.
14

15        12)        WAGNER, ANDY COLLECTION ENFORCEMENT UNIT ADULT
16
            PROBATION AND PAROLE SERVICES.
17
      4   13)        Snyder dba SNYDER IN I IIS OFFICIAL CAPACITY AS POLICE
18

19          OFFFFICER, MANHIEM TOWNSHIPS POLICE DEPARTMENT
20
      - 14)          Rudzinski Tom dba TOM RUDZINSKI IN HIS OFFICIAL
21
            CAPACITY AS POLICE CHIEF MANHIE:\1 TOWNSHIP LANCASTER
22

23          PEJ\fNS YL VANIA.
24
       s 15)         DA YID KILGORE IN HIS OFFICIAL CAPACITY AS DIRECTOR
25
            CALIFORNIA CHILD SUPPORT SERVICES d/b/a DA YID KILGORE
26
     /'•/OT/CE OF CONSTITUTIONAL AFFJDA VIT
27   CHALLENGE OF STATE STATUTES 5 I
     NOTICE OF AFf1DA VIT OF JNJUNTJON (2)
28

29

30
                 Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 12 of 13
       •
                      DEFENDANT LIST

           16)        MARSHALL RIEGER I~ HIS OFFICIAL CAPACITY AS
 2

 3               COMMISIONER OF LOS ANGELES COUNTY SUPERIOR COURT
 4
                 DBA YIARSHALL RIEGER
 5
           17)        Davis Dezeray dba DEZERA Y DA VIS IN HER OFFICIAL
 6

 7               CAP ACITY AS PARENT
 8
           18)        Steven J. Golightly IN HIS OFFICIAL CAPACITY Director, Los
 9
                 Angeles County CSSD dba STEVEN J. GOLIGHTLY 5500 S. Eastern Ave.
10

11               Commerce, CA 90040
12
           19)        Department of Child Support Services P.O. Box 419064Rancho
13
                 Cordova, CA 95741-9064
14


15         20)        Michael Wilkening as in HIS Official capacity as SECRET ARY of
16
             the California Department of Health Care Services dba MICHAEL
17
                 WILKENING P.O. Box 997413, MS 0000 Sacramento, CA 95899
18

19         21)        NAKISHA DICKENS 545 Chestnut Ave# 117 Long Beach, Ca 90802
20
                      600 COMMONWEAL TH LOS ANGELES 90005
21
           22)        SI IERRI CARTER IN HER CAPACITY AS DEPUTY CLERK OF
22

23               SUPERIOR COURT OF CALIFORNIA SOUTH DISTRICT DBA SHERRI
24
             CARTER 275 Magnolia Ave Long Beach, Ca 9080
25

26
     NOTICE OF CONSTITUTIONAL AFflDAVIT
21   CHALLENGE OF STATE STATUTES 5 I
     ,VOTJCE OF AFFIDAVIT OF JNJUNTJON (3)
28

29

30
           Case 5:18-cv-05655-JFL Document 4 Filed 02/15/19 Page 13 of 13

                   DEFENDANT LIST

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     .NOTICE OF CONSTITUTIONAL AFF/DA VIT
27   CHALLEVGE OF STATE STATUTES 5 I
     NOTICE OF AFFIDAVIT OF INJUNTION (4)
28

29

30
